Citation Nr: 0949075	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in St. Petersburg, Florida, which in pertinent part denied 
service connection for COPD/emphysema.

In October 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  

During the pendency of this appeal, service connection for 
PTSD was granted, and a 50 percent rating assigned, in an 
April 2008 rating decision.  In October 2009, the Veteran 
filed a new claim seeking an increased rating for PTSD.  
Absent an adjudication with proper notification, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction over this issue.  
The issue of increased rating for PTSD is, therefore, 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Subsequent to the issuance of the April 2008 statement of the 
case (SOC), and prior to the certification of this appeal, 
the Veteran's Social Security Administration (SSA) records 
were received by the RO.  This evidence was associated with 
the record in September 2008.  In April 2009, the RO 
determined that the additional evidence received was not 
pertinent to the appeal and that an SSOC was therefore not 
required.  The Veteran was notified accordingly in an April 
2009 letter.  

If an SOC is prepared before the receipt of further evidence, 
an SSOC must be issued to the veteran, as provided in 38 
C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. 
§ 19.37(a).  In this case, the Board finds the SSA records to 
be not only non-duplicative of evidence already associated 
with the claims file, but also relevant to the issue on 
appeal.  Significantly, this evidence indicates that the 
Veteran was awarded SSA disability benefits based on his 
COPD, and the private medical records contained therein show 
treatment for COPD.  There are no regulatory provisions for 
waiving review of relevant evidence received at and by the RO 
prior to transfer of records to the Board.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of an SSOC.

In addition, the Board notes that the Veteran has submitted 
medical statements from his private physician suggesting a 
link between his chronic respiratory disease and exposure to 
Agent Orange.  The record reflects that the Veteran has not 
been provided a VA examination in conjunction with his claim.  
As there is an indication here that the Veteran's 
COPD/emphysema may be related to his military service, the 
Board finds that a VA examination is warranted to assess the 
current nature and etiology of this disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran 
should be scheduled for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for an appropriate VA examination to 
assess the current nature and etiology of 
his COPD/emphysema.  The entire claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  The examiner should render 
an opinion as to whether the Veteran's 
COPD/emphysema is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) related to active military 
service, to include Agent Orange 
exposure, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  In doing so, the 
examiner should take into account the 
Veteran's history as a heavy smoker.  The 
examiner should provide a complete 
rationale for any opinion provided.

2.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for COPD/emphysema.  All new 
evidence received since the issuance of 
the April 2008 SOC should be reviewed.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


